This action was begun in Magistrate J.C. Comer's Court, in York county, for claim and delivery of certain personal property which had been mortgaged to secure a debt of twenty-five dollars and five cents.
It seems that one John Bankhead had contracted as a common laborer with Norris Clack for twelve months; at the expiration of four months the said John Bankhead refused to go on with said contract; he had received advances in money and supplies to the extent of twenty-five dollars and five cents.
When the said John Bankhead left, Clack retained his furniture and a prosecution was threatened under section 357 of the Criminal Code, Vol. II, of 1902, and the amendment thereto.
This legislation provided that if the laborer should be indicted for refusal to perform his contract and convicted therefor the laborer was to be punished by fine or imprisonment.
Bankhead was informed by Clack that the property would be delivered and the prosecution stopped, provided he executed a chattel mortgage on the said property for the said *Page 259 
amount of twenty-five dollars and five cents, payable within ten days from date. The debt not having been paid, the property was seized by the agents of Clack; thereupon this suit was brought in claim and delivery in Magistrate Comer's Court; all the facts were brought out, and a jury in the magistrate's court returned a verdict in favor of the defendants.
An appeal was taken, which came on to be heard before Judge Prince, who filed the following judgment:
"The above action came up to this Court upon appeal, and the various exceptions embrace two questions, namely: Was the mortgage in dispute given to stop a prosecution; 2, If so was the consideration of the mortgage a valid one? The first question (the consideration of the mortgage being the stopping of a prosecution) being admitted by the mortgagee, Clack, in his evidence before the magistrate, I hold, as a matter of law, that the consideration was not a legal one and that the chattel mortgage is invalid, it is therefore, ordered that the judgment of the magistrate's court be reversed (the judgment being for the defendants) and that said property in dispute be delivered to the plaintiff."
The defendants have appealed to this Court and seek to reverse Judge Prince's order.
In his testimony Clack says: "I never did permit him to move. The sole object of this mortgage was that if he paid me the money in ten days I would not prosecute. The mortgage was given me to stop a prosecution. If paid in ten days there would be no prosecution. * * * Don't think I could have collected anything off John Bankhead without this mortgage."
As is well said in 6 A.  E. Enc. L., 409: "Any contract or transaction the consideration of which, or any part thereof, is an agreement to compound a felony or any misdemeanor, except in the cases heretofore discussed, is illegal." *Page 260 
This doctrine of the law is in consonance with our own decisions in the cases of Bell v. Wood, 1 Bay., 249; Corley v.Williams, 1 Bailey, 588; Matthison v. Hanks, 2 Hill, 625;Bleckley v. Goodwin, 51 S.C. 362, 29 S.E., 3, and Grosebeck
v. Marshall, 44 S.C. 538, 22 S.E., 743.
I think the Circuit Judge committed no error, and the judgment of the Circuit Court should be affirmed.